FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AUGUSTO RENE ARCHILA,                            No. 09-70839

               Petitioner,                       Agency No. A073-024-780

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Augusto Rene Archila, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to review Archila’s challenge to the agency’s time-bar

finding because he failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3rd

674, 678 (9th Cir. 2004) (no jurisdiction over claims not presented below).

      Archila does not challenge any of the inconsistencies the agency identified,

which is a dispositive basis for denying withholding of removal. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in opening brief are waived). In addition, Archila does not make

any argument specific to his CAT claim. See id. at 1259 (“Issues raised in a brief

that are not supported by argument are deemed abandoned.”). Accordingly, we

deny the petition as to Archila’s withholding of removal and CAT claims.

      Finally, we note that Archila’s counsel previously has been admonished by a

panel of this court for failure to comply with our procedural rules. Counsel’s

opening brief in this case also failed to provide specific contentions and citations to

the parts of the record on which Archila relied, appears to have been cut and pasted

from one or more other appellate briefs, and does not meet the court’s standards.

See generally Fed. R. App. P. 28, 9th Cir. R. 28-2.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                     09-70839